                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 18-14226-CIV-MAYNARD

UNITED STATES OF AMERICA,

     Plaintiff,                            Fl LED by                  D.C.

v.

NICHOLAS PRESNER                              STEVEN M. LARIMORE
a/k/a Nicholas Donald Presner,                 CLERK U.S. DIST. CT.
                                          S.D. OF FLA. -FT. PIERCE
                                         ~~~~~~~~
                                                                   r

     Defendant.
______________________________________ /

     ORDER ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DE 33)

     THIS CAUSE comes before this case upon the above Motion.

Having reviewed the Motion, noting that no Response in

opposition was filed, this Court finds as follows:

     1.   As Exhibit A to its Motion for Summary Judgment the

Plaintiff proffers the underlying student loan contract and debt

obligation. Exhibit A is the "Federal Direct Consolidation Loan

Application" through the William D. Ford Federal Direct Loan

Program at issue here. It allowed the Defendant to consolidate

six student loan obligations. That loan consolidation agreement

contains all the terms of repayment, and a promissory note

secures them. The Defendant signed the loan consolidation

agreement on April 27, 1998.

     2.   Exhibit B is the Certificate of Indebtedness that the

U.S. Department of Education issued on April 5, 2018. There the
U.S. Department of Education certifies the Defendant's default

on his student loan repayment obligation as of February 22,

2013. His total debt at that point was $11,723.32.

     3.   On April 10, 2018 the U.S. Department of Justice

acting on behalf of the U.S. Department of Education sent the

Defendant a written demand for repayment of the $11,723.32

outstanding debt. On that same day, April 10, 2018, the U.S.

Department of Education also nominated the law firm of Newman &

Marquez PA to take further appropriate action. Those two letters

are proffered as Exhibits C and D.

     4.   The repayment demand letter further advised the

Defendant of the consequences of non-payment. It informed him

that the U.S. Department of Education, through the law firm of

Newman & Marquez PA, would sue him federal court and that the

federal lawsuit option would result in additional costs and fees

being added to his debt obligation. It further informed him that

should he lose that federal lawsuit, the federal court may enter

a judgment against him which will not expire and which may be

enforced by liens against his property, income, and tax refunds.

     5.   The Plaintiff   state~   at Paragraph 7 of its Motion that

despite the repayment demand letter, "the Defendant failed to

pay this account or enter into a satisfactory payment plan."

Consequently,· on June 15, 2018, the Plaintiff filed its

                               2 of 5
Complaint against the Defendant to compel repayment. There the

Plaintiff pleaded the existence of a debt totaling $12,359.96

consisting of principal, interest, and attorney fees. The

Plaintiff filed its lawsuit seeking a judgment in its favor for

the recovery of the outstanding debt.

     6.   The Defendant participated in discovery to a limited

extent. The Plaintiff proffers as Exhibit E the Defendant's

answer to a discovery request where he concedes the existence of

the consolidated debt but answers "unknown as [to] the amount

owed". In a discovery answer that the Plaintiff proffers as

Exhibit F, the Defendant answers "unsure as to when he had paid

last" on the debt obligation. iThe Plaintiff furthers at page 7

of its Motion that "the Defendant has not raised any defenses to

this debt, affirmative or otherwise, other than a partial

general denial".

     7.   The Plaintiff now moves for the entry of summary

judgment. Rule 56(a) of the Federal Rules of Civil Procedure

permits this Court to enter summary judgment in the Plaintiff's

favor if there is no genuine dispute as to any material fact and

if judgment can be rendered as a matter of law.

     8.   The Defendant files no Response in opposition to the

Motion for Summary Judgment. This case now is well past the

response deadline of November 26, 2018. Nor did the Defendant

                              3 of 5
ask to extend that deadline despite this Court's Order of

December 6, 2018   (DE 35) reminding him of that elapsed deadline.

     9.   On the existing record this Court finds the Plaintiff

entitled to the entry of summary judgment in its favor. There is

clear documentary evidence that the Defendant entered into a

legally binding student loan contract with a promise to repay

that debt. There is clear documentary evidence that the

Defendant defaulted on his debt repayment obligation. The

Plaintiff documents its entitlement to recover that unpaid debt

obligation. For his part, the Defendant proffers nothing that

contradicts the existence of that debt obligation or the claimed

amount.

     It is therefore,

     ORDERED AND ADJUDGED that the Plaintiff's Motion for

Summary Judgment   (DE 33) is GRANTED as to its claim for

$10,271.60 of unpaid principal, plus $1,761.73 of unpaid

interest as of November 6, 2018, plus interest from November 6,

2018 to the date of judgment at the rate of 4.08% per annum on

the unpaid principal balance. It is further,

     ORDERED AND ADJUDGED that this Court will issue a separate

Order of Final Judgment and Order of Close-Out.




                               4 of 5
      DONE AND ORDERED in Chambers at Fort Pierce, Florida, this

 ~~day     of December, 2018.




                            UNITED STATES MAGISTRATE JUDGE




CC:   Counsel of Record (via CM/ECF "NEF" email)

      Leila Presner, Esq.
      242 NW 12th Ave.
      Miami, FL 33128




                                5 of 5
